DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/29/22 has been entered.  Claims 1 and 6 have been amended.  Claim 4 has been cancelled.  Claims 2-3, 5, 8 and 15 were previously cancelled.  Accordingly, claims 1, 6-7, 9-14 and 16 are under examination.

Withdrawn Rejections
All rejections of claims not reiterated herein, have been withdrawn.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


          Claims 1, 6-7, 9-14 and 16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract ideas and/or to laws of nature/natural phenomena without significantly more. 
The U.S. Patent and Trademark Office recently revised the MPEP with regard to § 101 (see the MPEP at 2106). Regarding the MPEP at 2106, in determining what concept the claim is “directed to,” we first look to whether the claim recites:
(1)    any judicial exceptions, including certain groupings of abstract ideas (i.e., mathematical concepts, certain methods of organizing human activity such as a fundamental economic practice, or mental processes); and

(2)    additional elements that integrate the judicial exception into a practical application (see MPEP § 2106.05(a)-(c), (e)-(h)).

Only if a claim (1) recites a judicial exception and (2) does not integrate that exception into a practical application, do we then look to whether the claim contains an “‘inventive concept’ sufficient to ‘transform’” the claimed judicial exception into a patent-eligible application of the judicial exception. Alice, 573 U.S. at 221 (quoting Mayo, 566 U.S. at 82). In so doing, we thus consider whether the claim:
(3)    adds a specific limitation beyond the judicial exception that is not “well-understood, routine, conventional” in the field (see MPEP § 2106.05(d)); or

(4) simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.
See MPEP 2106.
ELIGIBILITY STEP 2A: WHETHER A CLAIM IS DIRECTED TO A JUDICIAL EXCEPTION
Step 2A, Prong 1
The claims are directed to an abstract idea because the method of claim 1 only requires mental steps and thus falls within the abstract ideas grouping of mental processes.
    
Step 2A, Prong 2
The additional elements of determining a level of at least one histone; determining the level of proADM and comparing to reference levels read as mental steps and thus the additional elements do not apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the abstract idea. 
             The “determining” and “comparing” statements at best articulates the judicial exception, amounting only to a general instruction to apply or use the judicial exception.  This could read on mental activity being performed solely in a practitioner’ head, e.g. A mental appreciation of the levels histone and proADM as compared to that of reference levels.  Further, comparison can be performed by observing values and mentally performing a comparison of the values.  No active method steps are invoked or clearly required; the “determining”  and “comparing” statements do not include any activity that would constitute a practical application, i.e. steps that apply, rely on or use the natural principle in a manner such that the claims amount to significantly more that the natural principal itself.  

ELIGIBILITY STEP 2B: WHETHER THE ADDITIONAL ELEMENTS CONTRIBUTE AN "INVENTIVE CONCEPT"
	Further, as stated supra there are no active method steps recited in the claims.
 Also, as shown by Wilson et al (US 11,041,867)  it is well known routine and conventional in the art to determine the  levels of proADM and histones and compare to that of reference levels (e.g. col’s 1-4).  
The claimed limitations as currently presented fail to recite limitations that add a feature that is more than well understood, conventional or routine in the field of diagnostics and biochemical assay methodologies and also fails to provide active method steps.
For all of these reasons, the claims fail to include additional elements that are sufficient to either integrate the judicial exception(s) into practical application(s) thereof, or amount to significantly more than the judicial exception(s).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 6-7, 9-14 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, step (a) is indefinite in reciting “determining the level of at least one histone in a sample” because the term “determining” appears to intend a mental step; hence, it is unclear if applicant actually intends a positive active method step in the claim.  It is suggested but not required to delete the term “determining” and replace it with --detecting--.
Claim 1, step (b) is indefinite in reciting “determining the level of proadrenomedullin (proADM) in a sample” because the term “determining” appears to intend a mental step; hence, it is unclear if applicant actually intends a positive active method step in the claim.  It is suggested but not required to delete the term “determining” and replace it with --detecting--.
Claim 1 the recitation “wherein the sample is a blood sample” is vague and indefinite because it is unclear if the applicant is referring to the sample having the histone or the sample having the proADM. The current claim does not require the same sample for both steps (a) and (b) but merely recites “a sample”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 6-7, 9-10, 12-14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Struck et al (Peptides 25, 2004, pages 1369-1372) in view of Vogelsang et al (US 2018/0031573) and further in view of Matsuya et al (US 2013/0288276).
Struck et al teaches that proADM can be a biomarker for evaluating septic shock in a patient and teaches the levels of proADM are higher in plasma samples from patients with septic shock as compared to that of normal controls (reference) (e.g. abstract, pg 1370).  Struck et al teaches that the detection can be by a chemiluminescent immunoassay (e.g. page 1370).
Struck et al differs from the instant invention in failing to teach the detection of at least one histone in a sample from the patient.
Vogelsang et al teaches the detection of H4 in samples and teaches that the concentration of H4 (histone) is increased compared to that of a normal control in sepsis and/or septic shock patients (e.g. para’s 0025, 0067, 0070, 0108-0112).  Vogelsang et al also discloses the detection of an additional biomarker such as procalcitonin (e.g. para 0066).  Vogelsang et al discloses the use of antibodies for binding to amino acids rsidues 20-32 (e.g. para 0098).
It would have been obvious to one of ordinary kill in the art at the filing date of the invention to further include the detection of H4 and procalcitonin into the method of Struck et al because Vogelsang et al teaches that H4 in increased in patients having sepsis and/or septic shock and one of ordinary skill in the art would understand that additional tests and assessments known to be correlated with septic shock would provide a more confident assessment of septic shock.  Further, it has long been held that it is obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose.  In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).   Thus, absent evidence to the contrary one of ordinary skill in the art would have a reasonable expectation of success incorporating the detection of H4  and procalcitonin into the method of Struck et al.
Struck et al and Vogelsang et al differ from the instant invention in failing to teach  the sample is taken within 24 hours after hospital admission.
Matsuya et al teaches when a subject is suspected of sepsis that a sample can be collected when the patient is admitted to a hospital and tested for a biomarker of interest (e.g. abstract, para 0063).  Matsuya et al also teaches that the site of admission can be an intensive care unit (e.g. para 0063).
 It would have been obvious to one of ordinary kill in the art at the filing date of the invention to incorporate the collection of the sample upon admission to a hospital or an intensive care unit in the modified method of Struck et al because Matsuya et al shows that when subjects need to be admitted to a hospital/ICU that the sample can be collected upon admission and one of ordinary skill in the art would recognize that if the sample is collected upon admission then the sample has been collected within 24 hours.  Thus, absent evidence to the contrary one of ordinary skill in the art would have a reasonable expectation of success incorporating subjects suspected of having sepsis which need to be hospitalized and to collect the sample upon admission to the hospital.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Struck et al in view of Vogelsang and Matsuya et al as applied to claims 1, 6-7, 9-10, 12-14 and 16   above, and further in view of Hsiao et al., (BioMed Research International, July 2015, pages 1-7).
See above for the teachings of Struck et al., Vogelsang and Matsuya et al.
Struck et al., Vogelsang and Matsuya et al differ from the instant invention in failing to teach the subject suffers from urinary tract infection.
Hsiao teaches that subjects having a urinary tract infection can lead to sepsis and/or septic shock and that patients with septic shock related to UTA had a risk of developing AKI and therefore early and aggressive management is recommended for UTI patients (e.g. abstract, pgs 3-7).
It would have been obvious to one of ordinary kill in the art at the filing date of the invention to incorporate UTI patients suspected of septic shock into the modified method of Struck et al because Hsiao shows that UTI can lead to septic shock and that patients with septic shock related to UTA had a risk of developing AKI and therefore early and aggressive management is recommended for UTI patients.  Thus, absent evidence to the contrary one of ordinary skill in the art would have a reasonable expectation of success incorporating UTI patients suspected of septic shock into the modified method of Struck et al. 

Double Patenting
             The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

          Claim 1, 4, 6-7, 9-14 and 16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-15 of copending Application No. 16/324023 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because the 16/324,023 application recites obtaining a sample from a subject, wherein the sample is a body fluid, blood, blood plasma, blood serum, or urine; detecting the level of the at least one free histone protein or peptide fragment thereof in said sample, and detecting the level of proADM in said sample and comparing to that of a reference level and although 16/324,023 fails to teach the collection of the sample within 24 hours upon admission to the hospital.  Matsuya et al teaches when a subject is suspected is admitted to a hospital the sample can be collected at that time.  Thus, it would have been obvious to one of ordinary skill to collect the sample of 16/324,023 when the subject is admitted to a hospital.  Further,  one of ordinary skill in the art would recognize that the claims of 16/324,023 would encompass the claims of the current application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
No claims are allowed.

 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY W COUNTS whose telephone number is (571)272-0817. The examiner can normally be reached M-F 7:00-4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GARY COUNTS/           Primary Examiner, Art Unit 1641